Order of the Supreme Court, New York County (Harold Baer, Jr., J.), *172entered August 8, 1989, which granted plaintiffs motion for reargument, and upon reargument, denied the defendant Cohen’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7), unanimously affirmed, with costs and disbursements.
In October of 1984, the defendant Cohen, the chairman and president of TRP Energy Sensors, Inc., personally guaranteed payment to Chemical Bank (plaintiff) of all TRP liabilities, present and future. The guarantee provided that it could be terminated by written notice as to "all Liabilities of the Borrower [TRP] incurred * * * after the date on which such notice is so delivered or received”. The guarantee further provided, however, that "before or after * * * any notice of termination hereof * * * any obligation of [TRP] * * * may be * * * renewed, extended, continued * * * and the [guarantor] shall remain bound under this guaranty”.
TRP owed plaintiff $110,000 on a note dated March 28, 1986, which, after several renewals, was last renewed on April 23, 1987. On May 13, 1986, defendant terminated his guarantee in writing. We agree with the IAS court to the extent that the complaint stated a cause of action. Concur—Kupferman, J. P., Sullivan, Milonas, Asch and Kassal, JJ.